As filed with the Securities and Exchange Commission on September 6, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Shareholder Letter|3 Letter to Shareholders LoCorr Funds seeks to provide investments that, over time, will have low correlation to stock and bond markets.We believe that adding low correlating investments to portfolios can significantly reduce the overall portfolio risk while enhancing returns.Correlation measures the degree to which the returns of two investments move together over time.LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments.LoCorr Funds are now comprised of three mutual funds.In addition to the LoCorr Managed Futures Strategy Fund and the LoCorr Long/Short Commodity Strategy Fund we have recently launched the LoCorr Long/Short Equity Fund. LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund”) seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective.The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions.The Fund accesses the returns of Millburn Ridgefield Corporation (“Millburn”) via its investment in a total return swap agreement. The Fund uses Millburn to execute its Managed Futures strategy as manager of the swap’s reference index. Millburn was founded in 1971 and manages about $1.7 billion in assets. The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Managed Futures strategy registered a loss for the six months ended June 30, 2013 as solid gains from trading stock indices, metals and agricultural commodities were more than offset by losses in trading interest rate futures, energy futures and currency forwards. The Managed Futures strategy produced solid profits during the first four months of 2013, predominantly due to gains from long equity positions while the other sectors combined to produce fairly flat returns.In May and June, the Managed Futures strategy returns declined sharply as losses from trading financial futures, currency forwards, and, to a lesser extent, energy futures outdistanced the gains from trading metals and agricultural commodity futures. Market dynamics shifted dramatically during the second quarter.Global markets were roiled amid concerns about an earlier than expected Federal Reserve exit from its quantitative easing program and about slowing Chinese growth. During the first four months of 2013, long interest rate futures positions had been profitable and, in fact, the low yield on the U.S. ten-year note for 2013 was hit on May 2 at 1.63%.Subsequently, however, testimony before Congress by Fed Chairman Bernanke and comments by several other Fed officials raised concerns that the Fed’s QE policy might be ended or at least tapered off sooner than had previously been expected.In addition, favorable U.S. employment data and housing market statistics and several other solid economic reports pointed to continued U.S. growth.In response, yields on U.S. notes and bonds reversed abruptly and moved sharply higher causing losses in these trades. 4|Shareholder Letter Foreign exchange trading was generally unprofitable.The abrupt upward turn in U.S. interest rates also triggered an upturn in the U.S. dollar, and short dollar trades versus a number of currencies that posted losses.A number of commodity currencies fell sharply after Chinese economic reports came in weaker than anticipated, further dampening the growth prospects of those countries.Thus short dollar trades generated losses and were reduced or reversed. The threat of an early end to the liquidity from quantitative easing, higher interest rates and worries about slower Chinese growth prompted an equity selloff, leading to losses on long equity futures positions. The net results of our energy, metal and agricultural commodities futures returns were fairly flat. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy – a short duration, high quality portfolio. The domestic economy expanded at a moderate pace in the first half of 2013. The housing market continued to be a driver of the U.S. economic recovery and job market data continued to show gradual improvements.Consumer spending, which accounts for about 70% of the economy, held up fairly well in the face of higher taxes but manufacturing data softened for the first time since 2009 in response to slower global growth.Despite the moderate pace of growth, Fed Chairman Bernanke announced at the June Federal Open Market Committee meeting that the economic outlook had improved enough to warrant a possible “tapering” of the central bank’s quantitative easing programs, earlier than the market anticipated. In response, Treasury yields rose sharply. While fundamentals were mostly unchanged or even improving for most of the non-government bond market sector, a deterioration in market technical indicators emerged in the second quarter as investors pulled money from bond funds, resulting in a universally weak second quarter for fixed income investments.The returns for the Fund’s Fixed Income strategy for the six month period ended June 30, 2013 were slightly negative but roughly in line with its benchmark the Barclays Capital 1-5 Year Government/ Credit Index.Though performance was similar to the benchmark, there were both positive and negative elements of the Fund’s strategy.On the positive side, portfolio duration was positioned defensively in anticipation of higher rates but this benefit was offset to overweight allocations to investment grade corporates and Commercial Mortgage-Backed Securities (“CMBS”), both of which lagged Treasuries amid market “risk off” shift in May and June. Looking ahead, we expect fixed income markets to stabilize relative to recent months as investors become more comfortable with the notion that rates will likely remain at fairly low levels despite a potential reduction in asset purchases by the Fed.This environment should result in stable short term interest rates and solid private sector fundamentals, which would tend to be supportive of our positioning in the non-government sectors of the market. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund”) was created to provide investors with access to a commodities futures strategy in a mutual fund structure.Historically, investors have primarily accessed exposure to commodities in long-only funds, funds that rely on commodity price increases to generate positive returns.Of course, commodity prices don’t always appreciate and occasionally experience sharp declines.The Long/Short Commodity Fund has the ability to profit while commodity prices increase or decrease. The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets.The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Shareholder Letter|5 Commodities Strategy The Long/Short Commodities Fund invests up to 25% of its total assets into a portfolio of globally diversified commodity futures positions. The Fund accesses the Millburn returns via its investment in a total return swap agreement.The Fund uses Millburn to execute its Commodities strategy as manager of the swap’s reference index. The Long/Short Commodities Fund accesses returns generated by Millburn’s Commodity Program (“Milcom”), a commodity pool which commenced operations in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, softs, grains and livestock. The Fund’s Commodities strategy posted a loss for the six months ended June 30, 2013 as losses from trading energy and agricultural commodity futures outdistanced the profits registered from trading metal futures and from spread trading. Prices of crude oil and crude oil products failed to sustain a trend during the January-June period. These prices rose at the start of the year as market participants were encouraged by an improvement in U.S. economic conditions, by signs that China’s growth was recovering and by continued monetary ease worldwide.Later on, however, the aforementioned concerns about possible Federal Reserve policy shifts and slowing Chinese growth shook global markets and led to declining oil prices.Then, increased tensions in the Middle East led to a price rebound.Abrupt price reversals are typically not favorable environments to generate strong returns in the Fund’s Commodity strategy.Consequently, trading in many energy futures markets was unprofitable and was the largest contributor to our negative returns. Our profitable trades for the period were from commodities that sustained price trends such as short sugar and coffee trades amid strong supplies in those markets.Also, short precious and industrial metals positions were profitable due to factors that either led to increased supply or reduced demand. Fixed Income Strategy The Fund’s fixed income portfolio is sub-advised by Galliard Capital Management (“Galliard”) and lagged its benchmark, the Barclays 1-5 Year Government/Credit Index, over the six months ended June 30, 2013. Underperformance during the period was driven by overweight allocations in non-U.S. Treasury sectors relative to the benchmark.In particular, allocations to Agency Mortgage-Backed Securities, CMBS and Asset-Backed Securities (“ABS”) were a drag on performance, as was an allocation to Treasury Inflation Protected Securities (“TIPS”).Additionally, the longer term bonds underperformed shorter term bonds as prices dropped and yield rose on the longer end of the yield curve.Holdings in the credit sector, however, have added modest excess returns. Looking ahead, Galliard will continue to seek high-quality fixed income assets which offer compelling relative value. This includes U.S. Government-backed issues, corporate bonds, and short maturity AAA-rated ABS and CMBS. Duration is expected to remain in line with the benchmark for the near term. LoCorr Long/Short Equity Fund LoCorr Long/Short Equity Fund (“Long/Short Equity Fund”) is the newest addition to LoCorr Funds.Launched in May 2013, the Fund’s objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective.Consistent with the “low correlation” our Funds seek, long/short equity funds aim to provide positive returns when equity markets are rising yet they strive to provide potential downside protection when equity prices are declining. The Fund’s initial sub-adviser, Millennium Asset Management (“Millennium”), focuses on small and micro-cap stocks as the core long holdings. Millennium will also look to short individual stocks and hold bear ETFs to seek to mitigate volatility and to profit when prices decline.During the Fund’s abbreviated period ending on June 30, 2013, the Fund’s net long exposure ranged from 6|Shareholder Letter 60% to 65%.The Fund’s Class I shares were down 2% through the end of June.May was a particularly tough month as there was churning and profit taking occurring in the micro and small-cap equity markets.June, the first full month of operations, was a volatile month for small and micro-cap markets, but the Fund registered flat returns.The Fed’s announcement of the possibility of tapering its quantitative easing led to varying interpretations.Millennium views the Fed’s announcement as a positive sign for continuing U.S. economic expansion, which may favor small and micro-cap companies like those the Fund currently holds.We anticipate choppy markets for micro and small-cap companies with an upward bias driven by improving fundamentals.Our view is the bull market will continue but that there are circumstances that could curtail or reverse that momentum. Thank you for investing in LoCorr Funds. It is not possible to invest directly into an index. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Barclays Capital 1-5 Year Government/Credit Index is an unmanaged index considered representative of performance of short-term U.S. corporate bonds and U.S. government bonds with maturities from one to five years. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund and LoCorr Long/Short Equity Fund are distributed by Quasar Distributors, LLC. Fund Performance | 7 LoCorr Managed Futures Strategy Fund Rate of Return — For the period ended June 30, 2013 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 -6.73% -7.02% -8.45% LoCorr Managed Futures Strategy Fund - Class A (with maximum load) 3/22/11 -12.14% -12.40% -10.80% LoCorr Managed Futures Strategy Fund - Class C (without maximum load) 3/24/11 -7.05% -7.78% -9.16% LoCorr Managed Futures Strategy Fund - Class I 3/24/11 -6.70% -6.89% -8.27% Barclays CTA Index -1.02% -2.27% -2.32% 1 S&P 500 Total Return Index 13.82% 20.60% 11.84% 2 $100,000 investment in the LoCorr Managed Futures Strategy Fund – Class I For the period ended June 30, 2013 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of March 31, 2011. 2 Since inception return as of March 24, 2011. LoCorr Long/Short Commodities Strategy Fund Rate of Return — For the period ended June 30, 2013 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception LoCorr Long/Short Commodities Strategy Fund - Class A (without maximum load) 01/01/12 -5.50% -16.30% -14.46% LoCorr Long/Short Commodities Strategy Fund - Class A (with maximum load) 01/01/12 -10.92% -21.14% -17.77% LoCorr Long/Short Commodities Strategy Fund - Class C (without maximum load) 01/01/12 -5.91% -16.93% -15.25% LoCorr Long/Short Commodities Strategy Fund - Class I 01/01/12 -5.37% -16.17% -14.31% Morningstar Long/Short Commodity Index 2.79% -6.66% -6.02% 1 S&P 500 Total Return Index 13.82% 20.60% 20.34% $100,000 investment in the LoCorr Long/Short Commodities Strategy Fund – Class I For the period ended June 30, 2013 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. One cannot invest directly in an index. 1 Since inception returns as of December 31, 2011. 8 | Fund Performance LoCorr Long/Short Equity Fund Rate of Return — For the period ended June 30, 2013 (Unaudited) Inception Date 1 Month Since Inception1 LoCorr Long/Short Equity Fund - Class A (without maximum load) 5/10/13 -0.20% -2.00% LoCorr Long/Short Equity Fund - Class A (with maximum load) 5/10/13 -5.95% -7.63% LoCorr Long/Short Equity Fund - Class C (without maximum load) 5/10/13 -0.20% -2.10% LoCorr Long/Short Equity Fund - Class I 5/10/13 -0.10% -1.90% Russell 2000 Total Return Index -0.51% 0.49% S&P 500 Total Return Index -1.34% -1.39% $100,000 investment in the LoCorr Long/Short Equity Fund - Class I For the period ended June 30, 2013 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Russell 2000 Total Return Index measures the performance of the small-cap segment of the U.S. equity universe. One cannot invest directly in an index. 1 Cumulative total return since inception of May 10, 2013. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments|9 LoCorr Managed Futures Strategy Fund Consolidated Portfolio Composition1 As of June 30, 2013 (Unaudited) 1As a percentage of total investments. Consolidated Schedule of Investments June 30, 2013 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 11.77% 321 Henderson Receivables I LLC 2004-A A1 (Acquired 02/08/2013, Cost $590,077) (a)(c) 09/15/2045 % $ $ AEP Texas Central Transition Funding III LLC 12/01/2018 % Ally Auto Receivables Trust Series 2010-1 A4 12/15/2014 % Series 2012-3 A2 01/15/2015 % Series 2011-2 A3 04/15/2015 % Series 2011-4 A4 06/15/2016 % American Express Credit Account Master Trust Series 2009-2 A (c) 03/15/2017 % Series 2012-2 A 03/15/2018 % AmeriCredit Automobile Receivables Trust Series 2011-4 A2 03/09/2015 % Series 2012-1 A3 09/08/2016 % Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 % Series 2003-1 A3 10/20/2020 % BA Credit Card Trust (c) 09/15/2016 % Cabela’s Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012 and 02/08/2013, Cost $1,792,777 and $505,578, respectively) (a)(c) 09/17/2018 % Series 2012-1A A1 (Acquired 05/08/2012 and 07/23/2012, Cost $754,697 and $763,542, respectively) (a) 02/18/2020 % CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 05/10/2013 and 05/15/2013, Cost $630,019, $1,022,000 and $271,274, respectively) (a) 08/15/2019 % CenterPoint Energy Transition Bond Co. IV LLC, 2012-1 A1 04/15/2018 % CFC 2013-1 LLC (Acquired 05/21/2013, Cost $2,399,374) (a) 07/17/2017 % Chase Issuance Trust 06/15/2017 % Discover Card Execution Note Trust Series 2011-A3 A (c) 03/15/2017 % Series 2012-A1 A1 08/15/2017 % Series 2013-A1 A1 (c) 08/17/2020 % The accompanying notes are an integral part of these consolidated financial statements. 10|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Dryrock Issuance Trust, 2012-2 A 08/15/2018 % $ $ Entergy Texas Restoration Funding LLC, 2009-A A1 02/01/2016 % Fifth Third Auto Trust 2013-A B 04/15/2019 % Ford Credit Auto Lease Trust, 2013-A A3 03/15/2016 % Ford Credit Auto Owner Trust Series 2009-C A4 11/15/2014 % Series 2013-B A3 10/15/2017 % FPL Recovery Funding LLC, 2007-A A2 08/01/2015 % GE Capital Credit Card Master Note Trust, 2011-1 A (c) 01/15/2017 % Gracechurch Card Funding PLC, 2012-1A A1 (Acquired 03/02/2012 and 05/15/2013, Cost $1,250,000 and $201,479, respectively) (a)(b)(c) 02/15/2017 % HLSS Servicer Advance Receivables Backed Notes Series 2012-T2 A1 (Acquired 10/10/2012, Cost $999,939) (a) 10/15/2043 % Series 2013-T1 A1, A1 (Acquired 01/16/2013, Cost $1,000,000) (a) 01/15/2044 % Series 2013-T2 A2 (Acquired 05/17/2013, Cost $2,249,998) (a) 05/16/2044 % Series 2013-T1 D2 (Acquired 01/16/2013, Cost $750,000) (a) 01/16/2046 % Newcastle Investment Trust, 2011-MH1 A (Acquired 10/24/2012, Cost $450,922) (a) 12/10/2033 % Nissan Auto Lease Trust, 2012-A A3 05/15/2015 % Penarth Master Issuer PLC, 2012-1A A1 (Acquired 02/08/2013, Cost $1,665,490) (a)(b)(c) 03/18/2014 % Porsche Financial Auto Securitization Trust, 2011-1 A4 (Acquired 12/13/2011, Cost $751,656) (a) 12/17/2018 % Santander Drive Auto Receivables Trust 2011-1 A3 01/15/2015 % SMART Trust/Australia Series 2011-1USA A3B (Acquired 03/14/2012 and 06/27/2012, Cost $332,587 and $114,437, respectively) (a)(b)(c) 10/14/2014 % Series 2012-2USA A3B (Acquired 02/08/2013, Cost $1,008,741) (a)(b)(c) 10/14/2016 % United States Small Business Administration, 2008-10B 1 09/10/2018 % World Omni Auto Receivables Trust, 2010-A A4 05/15/2015 % TOTAL ASSET BACKED SECURITIES (Cost $52,323,189) CORPORATE BONDS: 35.45% Accommodation and Food Services: 0.22% McDonald’s Corp. 05/29/2019 % Administrative and Support and Waste Management and Remediation Services: 0.20% Waste Management, Inc. 09/01/2016 % Construction: 0.43% Transocean Inc. (b) 12/15/2016 % Finance and Insurance: 14.48% Aflac Inc. 02/15/2017 % Allied World Assurance Co., Ltd. (b) 08/01/2016 % American Express Credit Corp. 06/12/2015 % American Express Credit Corp. 09/19/2016 % American International Group, Inc. 09/15/2016 % Australia & New Zealand Banking Group Ltd. (Acquired 11/15/2011, Cost $995,930) (a)(b) 11/23/2016 % Bank of America Corp. 04/01/2015 % Barclays Bank PLC (b) 09/22/2016 % B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost $995,160) (a)(b) 06/07/2017 % Berkshire Hathaway Inc. 08/15/2016 % BP Capital Markets P.L.C. (b) 11/01/2016 % Caterpillar Financial Services Corp. 05/29/2015 % Citigroup, Inc. 12/15/2015 % Citigroup, Inc. 11/21/2017 % Credit Agricole SA (Acquired 10/01/2012, Cost $1,504,262) (a)(b) 10/01/2017 % Credit Suisse (b) 05/01/2014 % Daimler Finance North America LLC (Acquired 01/04/2012 and 04/10/2012, Cost $499,370 and $505,392, respectively) (a) 01/09/2015 % Deutsche Bank AG (b) 09/01/2017 % Fifth Third Bancorp 01/25/2016 % Fifth Third Bancorp 06/01/2018 % General Electric Capital Corp. 04/27/2017 % General Electric Capital Corp. 05/01/2018 % Goldman Sachs Group, Inc./The 09/01/2017 % Hartford Financial Services Group, Inc./The 03/30/2015 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)|11 Maturity Date Coupon Rate Principal Amount Value Finance and Insurance (continued) Health Care REIT, Inc. 04/01/2019 % $ $ ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost $746,145 and $787,933, respectively) (a)(b) 03/07/2017 % John Deere Capital Corp. 04/17/2015 % JPMorgan Chase & Co. 10/01/2015 % KeyCorp 08/13/2015 % Morgan Stanley 01/26/2015 % Morgan Stanley (c) 10/18/2016 % National Rural Utilities Cooperative Finance Corp. 11/01/2015 % Nomura Holdings, Inc. (b) 09/13/2016 % Nordea Bank AB (Acquired 02/12/2013, Cost $1,052,444) (a)(b) 03/20/2017 % PNC Funding Corp. 02/08/2015 % Private Export Funding Corp. 05/15/2015 % Private Export Funding Corp. 02/15/2017 % Prudential Covered Trust 2012-1 (Acquired 03/27/2012 and 04/19/2012, Cost $867,000 and $333,954, respectively) (a) 09/30/2015 % Rabobank Nederland (b) 01/19/2017 % Royal Bank of Scotland Group Public Limited Co./The (b) 09/18/2015 % SABMiller Holdings Inc. (Acquired 01/10/2012 and 01/30/2012, Cost $354,979 and $383,179, respectively) (a) 01/15/2015 % Simon Property Group L.P. 02/01/2015 % Simon Property Group L.P. 03/01/2017 % UBS AG (b) 12/20/2017 % Ventas Realty LP / Ventas Capital Corp. 11/30/2015 % Vornado Realty L.P. 04/01/2015 % Wellpoint, Inc. 01/15/2018 % Wells Fargo & Co. 07/01/2015 % Wells Fargo & Co. 06/15/2016 % Health Care and Social Assistance: 0.79% Catholic Health Initiatives 11/01/2017 % Quest Diagnostics Inc. 11/01/2015 % Information: 2.32% AT&T Inc. 02/12/2016 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2015 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 02/15/2016 % NBCUniversal Media, LLC. 04/30/2015 % News America Inc. 12/15/2014 % Qwest Corp. 10/01/2014 % Time Warner Cable Inc. 07/01/2018 % Tyco International Finance S.A. (b) 10/15/2015 % Verizon Communications, Inc. 11/02/2015 % Vodafone Group Public Limited Co. (b) 09/15/2015 % Management of Companies and Enterprises: 0.98% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Capital One Financial Corp. 09/01/2016 % Ingersoll-Rand Global Holding Co., Ltd. (b) 04/15/2014 % Macy’s Retail Holdings, Inc. 12/01/2016 % Manufacturing: 9.35% AbbVie Inc. (Acquired 11/05/2012, Cost $1,229,176) (a) 11/06/2015 % Actavis, Inc. 10/01/2017 % Anheuser-Busch Cos. LLC 10/15/2016 % Boeing Capital Corp. 08/15/2018 % Cameron International Corp. 04/30/2015 % Cisco Systems, Inc. 03/14/2017 % ConAgra Foods, Inc. 04/15/2014 % ConAgra Foods, Inc. 01/25/2018 % Covidien International Finance S.A. (b) 05/29/2015 % Dow Chemical Co./The 02/15/2016 % The accompanying notes are an integral part of these consolidated financial statements. 12|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value Manufacturing (continued) Dr Pepper Snapple Group, Inc. 01/15/2016 % $ $ Eastman Chemical Co. 06/01/2017 % Ford Motor Credit Co. LLC 05/15/2015 % Genentech, Inc. 07/15/2015 % Heineken N.V. (Acquired 10/02/2012, Cost $996,700) (a)(b) 10/01/2017 % Hershey Co./The 11/01/2016 % Hewlett-Packard Co. 12/01/2020 % Intel Corp. 10/01/2016 % Kellogg Co. 05/21/2018 % Lorillard Tobacco Co. 08/21/2017 % Medtronic, Inc. 03/15/2015 % Merck & Co., Inc. 01/15/2016 % Mondelez International, Inc. 08/11/2017 % Motorola Solutions, Inc. 11/15/2017 % Novartis Capital Corp. 04/24/2015 % Phillips 66 05/01/2017 % Procter & Gamble Co./The 08/15/2016 % Reynolds American Inc. 10/30/2015 % Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost $2,034,749) (a) 04/10/2017 % Teva Pharmaceutical Finance III BV (b) 03/21/2014 % Thermo Fisher Scientific Inc. 08/15/2016 % Toyota Motor Credit Corp. 05/22/2017 % Tyco Electronics Group S.A. (b) 02/03/2015 % Volkswagen International Finance N.V. (Acquired 03/19/2012, Cost $782,739) (a)(b) 03/22/2015 % Wyeth LLC 02/01/2014 % Zoetis Inc. (Acquired 02/08/2013, Cost $1,004,866) (a) 02/01/2018 % Mining, Quarrying, and Oil and Gas Extraction: 2.80% Anadarko Petroleum Corp. 09/15/2017 % Ensco PLC (b) 03/15/2016 % Freeport-McMoRan Copper & Gold Inc. 03/01/2017 % Noble Holding International Ltd. (b) 08/01/2015 % Occidental Petroleum Corp. 02/15/2018 % Petrobras International Finance Co. (b) 02/06/2015 % Rio Tinto Finance (USA) PLC (b) 08/21/2017 % Teck Resources Ltd. (b) 08/15/2017 % Total Capital (b) 03/15/2016 % Xstrata Finance (Canada) Ltd. (Acquired 02/14/2012 and 03/12/2013, Cost $776,203 and $1,053,476, respectively) (a)(b) 01/15/2017 % Professional, Scientific, and Technical Services: 0.86% Asciano Finance Ltd. (Acquired 05/24/2012 and 06/27/2013, Cost $998,750 and $1,024,120, respectively) (a)(b) 09/23/2015 % Computer Sciences Corp. 09/15/2015 % Vivendi SA (Acquired 04/03/2012 and 04/10/2012, Cost $499,970 and $501,672, respectively) (a)(b) 04/10/2015 % Real Estate and Rental and Leasing: 0.21% Penske Truck Leasing Co. LP / PTL Finance Corp. (Acquired 05/14/2012, Cost $905,543) (a) 05/11/2015 % Retail Trade: 0.87% Amazon.com, Inc. 11/29/2017 % eBay Inc. 07/15/2017 % Sherwin-Williams Co./The 12/15/2017 % Transportation and Warehousing: 0.76% GATX Corp. 07/30/2018 % United Parcel Service, Inc. 04/01/2014 % Vale Overseas Ltd. (b) 01/11/2016 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)|13 Maturity Date Coupon Rate Principal Amount Value Utilities: 0.82% Duke Energy Corp. 09/15/2014 % $ $ Exelon Generation Co., LLC 10/01/2019 % Sempra Energy 04/01/2017 % Wholesale Trade: 0.36% Express Scripts Holding Co. 11/15/2016 % TOTAL CORPORATE BONDS (Cost $157,455,059) MORTGAGE BACKED SECURITIES: 21.19% American Tower Trust I (Acquired 03/06/2013, Cost $1,830,000) (a) 03/15/2018 % Bear Stearns Commercial Mortgage Securities Trust (c) 09/11/2038 % Bear Stearns Commercial Mortgage Securities Trust (c) 12/11/2040 % CD 2005-CD1 Commercial Mortgage Trust (c) 07/15/2044 % Citigroup Commercial Mortgage Trust 09/10/2045 % COMM 2012-CCRE2 Mortgage Trust 08/15/2045 % COMM 2012-CCRE4 Mortgage Trust 10/15/2045 % COMM 2012-LC4 Mortgage Trust 12/10/2044 % Commercial Mortgage Trust 2007-GG11 12/10/2049 % Credit Suisse Mortgage Capital Certificates, 2013-IVR4 A3 (Acquired 06/12/2013, Cost $3,050,584) (a)(c) 07/25/2043 % DBUBS 2011-LC3 Mortgage Trust 08/10/2044 % Extended Stay America Trust 2013-ESH Series 2013-ESFL A2FL (Acquired 01/24/2013, Cost $1,565,000) (a)(c) 12/05/2031 % Series 2013-ESFL A1FL (Acquired 01/24/2013, Cost $785,000) (a)(c) 12/05/2031 % Fannie Mae-Aces 02/25/2016 % Fannie Mae-Aces 07/25/2019 % Fannie Mae-Aces 12/25/2019 % Fannie Mae Pool 01/01/2016 % Fannie Mae Pool 02/01/2021 % Fannie Mae Pool 06/01/2021 % Fannie Mae Pool 08/01/2021 % Fannie Mae Pool 09/01/2021 % Fannie Mae Pool 11/01/2021 % Fannie Mae Pool 12/01/2025 % Fannie Mae Pool 09/01/2026 % Fannie Mae Pool 08/01/2027 % Fannie Mae Pool 09/01/2027 % Fannie Mae Pool (c) 10/01/2033 % FDIC Commercial Mortgage Trust Series 2011-C1 A (Acquired 06/06/2012, Cost $461,189) (a)(c) 04/25/2031 % Series 2012-C1 A (Acquired 05/10/2012, Cost $1,127,738) (a)(c) 05/25/2035 % FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost $771,693) (a)(c) 12/04/2020 % Series 2010-S1 2A (Acquired 03/01/2012, Cost $994,761) (a) 04/25/2038 % Series 2010-S1 1A (Acquired 11/18/2011, Cost $649,295) (a)(c) 02/25/2048 % FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 % Series K703 A1 01/25/2018 % Series K709 A1 10/25/2018 % Fosse Master Issuer PLC (Acquired 09/30/2011 and 06/27/2012, Cost $561,037 and $644,794, respectively) (a)(b)(c) 10/18/2054 % Freddie Mac REMICS 02/15/2026 % GS Mortgage Securities Corp. II Series 2005-GG4 A4A 07/10/2039 % GS Mortgage Securities Trust Series 2010-C2 A1 (Acquired 04/11/2012, Cost $1,494,660) (a) 12/10/2043 % Series 2011-GC5 A2 08/10/2044 % Series 2007-GG10 A4 (c) 08/10/2045 % Holmes Master Issuer PLC (Acquired 01/18/2012, Cost $1,000,000) (a)(b)(c) 10/15/2054 % JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP5 (c) 12/15/2044 % JPMorgan Chase Commercial Mortgage Securities Trust Series 2013-JWRZ A (Acquired 05/22/2013, Cost $2,960,000) (a)(c) 04/15/2030 % Series 2010-C1 A1 (Acquired 12/30/2011, Cost $1,495,641) (a) 06/15/2043 % Series 2010-C2 A1 (Acquired 11/01/2011, Cost $852,715) (a) 11/15/2043 % Series 2011-C3 A1 (Acquired 09/20/2011, Cost $449,197) (a) 02/15/2046 % The accompanying notes are an integral part of these consolidated financial statements. 14|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) JPMorgan Chase Commercial Mortgage Securities Trust (continued) Series 2007-CIBC18 A3 06/12/2047 % $ $ Series 2007-CIBC20 A4 (c) 02/12/2051 % JPMorgan Chase Commercial Mortgage Series Trust 2013-FL3 A2 (Acquired 04/24/2013, Cost $2,805,000) (a)(c) 04/15/2028 % Morgan Stanley Capital I Trust Series 2008-TOP29 (c) 01/11/2043 % Series 2011-C1 (Acquired 09/20/2011 and 06/28/2012, Cost $1,039,008 and $1,234,498, respectively) (a) 09/15/2047 % Series 2011-C3 07/15/2049 % Motel 6 Trust (Acquired 11/02/2012, Cost $1,999,992) (a) 10/05/2025 % NCUA Guaranteed Notes Trust Series 2010-R2 (c) 11/06/2017 % Series 2011-R1 (c) 01/08/2020 % Series 2011-R2 (c) 02/06/2020 % Series 2011-R3 (c) 03/11/2020 % Series 2010-R1 (c) 10/07/2020 % Sequoia Mortgage Trust 2013-1 1A1 (c) 02/25/2043 % Springleaf Mortgage Loan Trust Series 2013-1A A (Acquired 04/03/2013, Cost $2,517,266) (a)(c) 06/25/2058 % Series 2012-3A A (Acquired 10/18/2012, Cost $843,713) (a)(c) 12/25/2059 % WF-RBS Commercial Mortgage Trust, 2012-C9 A1 11/15/2045 % WIMC Capital Trust 2012-A (Acquired 06/21/2012, Cost $835,494) (a) 10/16/2050 % TOTAL MORTGAGE BACKED SECURITIES (Cost $94,452,836) MUNICIPAL BONDS: 1.77% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 % Metropolitan Council 09/01/2017 % Metropolitan Government of Nashville & Davidson County TN 07/01/2017 % Port of Seattle WA 11/01/2013 % State of Ohio 08/01/2017 % TOTAL MUNICIPAL BONDS (Cost $7,891,901) FOREIGN GOVERNMENT BONDS: 0.53% Hydro-Quebec (b) 06/30/2016 % Province of Ontario Canada (b) 02/05/2015 % Province of Ontario Canada (b) 09/21/2016 % TOTAL FOREIGN GOVERNMENT BONDS (Cost $2,303,946) U.S. GOVERNMENT AGENCY ISSUES: 8.87% Federal Home Loan Banks 09/13/2013 % Federal Home Loan Banks 11/27/2013 % Federal Home Loan Mortgage Corp. 10/28/2013 % Federal Home Loan Mortgage Corp. 08/20/2014 % Federal Home Loan Mortgage Corp. 08/27/2014 % Federal Home Loan Mortgage Corp. 04/17/2015 % Federal Home Loan Mortgage Corp. 09/10/2015 % Federal Home Loan Mortgage Corp. 08/25/2016 % Federal National Mortgage Association 12/18/2013 % Federal National Mortgage Association 05/15/2014 % Federal National Mortgage Association 10/30/2014 % Federal National Mortgage Association 12/19/2014 % Federal National Mortgage Association 07/28/2015 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $39,191,208) U.S. GOVERNMENT NOTES/BONDS: 2.93% United States Treasury Note/Bond 10/31/2014 % United States Treasury Note/Bond 10/15/2015 % TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $13,001,033) The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)|15 Maturity Date Coupon Rate Principal Amount Value SHORT TERM INVESTMENTS: 5.68% U.S. GOVERNMENT AGENCY ISSUES: 2.03% Federal Home Loan Banks 03/04/2014 % $ $ Federal Home Loan Mortgage Corp. 03/21/2014 % TOTAL U.S. GOVERNMENT AGENCY ISSUES MONEY MARKET FUND: 3.65% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.08% (d) TOTAL SHORT TERM INVESTMENTS (Cost $25,119,410) TOTAL INVESTMENTS (Cost $391,738,582): 88.19% Other Assets in Excess of Liabilities: 11.81% (e) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30,2013, the value ofthese securities total $72,212,038 which represents 16.31% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2013. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2013. (e) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. 16|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Swap Contracts LoCorr Managed Futures Strategy Fund Consolidated Schedule of Swap Contracts June 30, 2013 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. See Note 1. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 12/20/2017 LoCorr Managed Futures Index Deutsche Bank AG *Unrealized depreciation is a payable on the consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments|17 LoCorr Long/Short Commodities Strategy Fund Consolidated Portfolio Composition1 As of June 30, 2013 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2013 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 11.00% Ally Auto Receivables Trust Series 2012-SN1 A2 12/22/2014 % $ $ Series 2012-4 A3 01/17/2017 % Series 2012-5 A3 03/15/2017 % AmeriCredit Automobile Receivables Trust Series 2012-3 A2 12/08/2015 % Series 2012-5 A2 01/08/2016 % Series 2013-2 A2 11/08/2016 % Series 2012-4 A3 06/08/2017 % Series 2013-1 A3 10/10/2017 % Series 2013-3 A3 04/09/2018 % Bank of America Auto Trust 2012-1 A3 06/15/2016 % Capital Auto Receivables Asset Trust Series 2013-2 A1 07/20/2015 % Series 2013-1 A2 07/20/2016 % CarMax Auto Owner Trust 2012-3 A3 07/17/2017 % CNH Equipment Trust Series 2012-B A3 09/15/2017 % Series 2012-C A3 12/15/2017 % Series 2012-D A3 04/16/2018 % Fifth Third Auto Trust 2013-A A3 09/15/2017 % Ford Credit Auto Owner Trust 2013-B A3 10/15/2017 % GE Equipment Midticket LLC 2012-1 A3 05/23/2016 % GE Equipment Small Ticket LLC Series 2012-1A A3 (Acquired 05/22/2012, Cost $14,997) (a) 09/21/2015 % GE Equipment Transportation LLC Series 2012-2 A3 07/25/2016 % Honda Auto Receivables 2012-4 Owner Trust 08/18/2016 % Honda Auto Receivables 2013-2 Owner Trust 02/16/2017 % The accompanying notes are an integral part of these consolidated financial statements. 18|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Hyundai Auto Receivables Trust Series 2012-B A3 09/15/2016 % $ $ Series 2013-B A3 09/15/2017 % John Deere Owner Trust 2013-A A3 03/15/2017 % Mercedes-Benz Auto Lease Trust 2013-A A3 02/15/2016 % Mercedes-Benz Auto Receivables Trust 2012-1 A2 03/16/2015 % Navistar Financial 2012-A A2 Owner Trust (Acquired 06/26/2012, Cost $18,018) (a) 03/18/2015 % Nissan Auto Receivables 2013-A A3 Owner Trust 05/15/2017 % Santander Drive Auto Receivables Trust Series 2012-4 A2 08/17/2015 % Series 2012-5 A2 12/15/2015 % Series 2013-1 A3 06/15/2017 % Series 2013-2 A3 09/15/2017 % Series 2013-3 A3 10/16/2017 % Small Business Administration Participation Certificates 2012-20K 1 11/01/2032 % Toyota Auto Receivables 2013-A Owner Trust 01/17/2017 % World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 % Series 2012-B A3 06/15/2017 % Series 2013-A A3 04/16/2018 % TOTAL ASSET BACKED SECURITIES (Cost $1,367,226) CORPORATE BONDS: 18.56% Construction: 0.13% ABB Treasury Center USA Inc. (Acquired 06/19/2012, Cost $15,387) (a) 06/15/2016 % Educational Services: 0.28% Princeton University 03/01/2019 % Finance and Insurance: 7.94% American Express Co. 05/22/2018 % American Express Credit Corp. 09/19/2016 % Bank of America Corp. 08/01/2016 % Bank of New York Mellon Corp./The 07/28/2016 % BB&T Corp. 03/22/2017 % BB&T Corp. 08/15/2017 % Berkshire Hathaway Finance Corp. 05/15/2017 % Boston Properties Limited Partnership 06/01/2015 % BP Capital Markets P.L.C. (b) 05/05/2017 % BP Capital Markets P.L.C. (b) 05/10/2018 % Caterpillar Financial Services Corp. 02/17/2015 % Caterpillar Financial Services Corp. 05/29/2015 % Charles Schwab Corp./The 09/01/2017 % Citigroup Inc. (c) 04/01/2014 % Citigroup Inc. 11/21/2017 % Dragon 2012 LLC 03/12/2024 % ERP Operating Limited Partnership (Equity Residential only) 09/15/2014 % General Electric Capital Corp. 12/11/2015 % General Electric Capital Corp. 01/09/2017 % Goldman Sachs Group, Inc./The 01/15/2015 % Helios Leasing I LLC 05/29/2024 % Helios Leasing I LLC 07/24/2024 % Helios Leasing I LLC 09/28/2024 % John Deere Capital Corp. 06/29/2015 % John Deere Capital Corp. 04/13/2017 % JPMorgan Chase & Co. 08/15/2017 % JPMorgan Chase & Co. 01/15/2018 % KeyBank National Association 11/01/2017 % Kimco Realty Corp. 02/01/2018 % Liberty Property Limited Partnership 10/01/2017 % Morgan Stanley 03/22/2017 % MSN 41079 and 41084 Ltd. (b) 07/13/2024 % New York Life Global Funding (Acquired 10/09/2012, Cost $20,853) (a) 05/04/2015 % Phoenix 2012 LLC 07/03/2024 % PNC Funding Corp. 09/19/2016 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|19 Maturity Date Coupon Rate Principal Amount Value Finance and Insurance (continued) Realty Income Corp. 09/15/2016 % $ $ Royal Bank of Canada (b) 10/30/2015 % Royal Bank of Canada (b) 09/19/2017 % Safina Ltd. (b) 01/15/2022 % Simon Property Group, L.P. 08/15/2014 % State Street Bank and Trust Co. 10/15/2018 % State Street Corp. 05/30/2014 % Tagua Leasing LLC 11/16/2024 % Travelers Companies, Inc./The 12/01/2015 % Ventas Realty LP / Ventas Capital Corp. 02/15/2018 % Vornado Realty L.P. 04/01/2015 % Information: 0.99% AT&T Inc. 05/15/2016 % AT&T Inc. 06/01/2017 % Cellco Partnership / Verizon Wireless Capital LLC 02/01/2014 % Comcast Corp. 06/15/2016 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 % Oracle Corp. 04/15/2018 % Walt Disney Co./The 09/15/2016 % Management of Companies and Enterprises: 0.37% BAE SYSTEMS Holdings Inc. (Acquired 06/04/2012, Cost $10,600) (a) 08/15/2015 % BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Manufacturing: 5.51% AbbVie Inc. (Acquired 11/05/2012, Cost $19,987) (a) 11/06/2015 % Anheuser-Busch InBev Worldwide Inc. 07/15/2015 % Anheuser-Busch InBev Worldwide Inc. 02/15/2016 % Baxter International Inc. 01/15/2017 % Baxter International Inc. 06/15/2018 % Bemis Company, Inc. 08/01/2014 % Campbell Soup Co. 07/15/2017 % Chevron Corp. 12/05/2017 % Chevron Corp. 06/24/2018 % Cintas Corp. No. 2 06/01/2016 % Coca Cola Co./The 11/15/2017 % ConocoPhillips 05/15/2018 % Covidien International Finance S.A. (b) 05/29/2015 % Diageo Capital PLC (b) 05/11/2017 % Eaton Corp. (Acquired 11/14/2012, Cost $9,989) (a) 11/02/2017 % ECOLAB Inc. 02/15/2015 % ECOLAB Inc. 12/08/2016 % E.I. du Pont de Nemours and Co. 03/15/2015 % Emerson Electric Co. 10/15/2017 % General Mills, Inc. 03/17/2015 % Heineken N.V. (Acquired 10/02/2012, Cost $9,983) (a)(b) 10/01/2015 % Ingredion Inc. 11/01/2015 % Intel Corp. 12/15/2017 % Kellogg Co. 05/17/2017 % Kraft Foods Group, Inc. 06/05/2017 % Lockheed Martin Corp. 09/15/2016 % Mondelez International, Inc. 08/11/2017 % Parker-Hannifin Corp. 05/15/2018 % Procter & Gamble Co./The 02/15/2019 % Roper Industries, Inc. 11/15/2017 % SABMiller PLC (Acquired 08/15/2012, Cost $15,332) (a)(b) 01/15/2014 % Thermo Fisher Scientific Inc. 06/01/2015 % Thermo Fisher Scientific Inc. 08/15/2016 % Toyota Motor Credit Corp. 01/12/2017 % United Technologies Corp. 06/01/2017 % The accompanying notes are an integral part of these consolidated financial statements. 20|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value Mining, Quarrying, and Oil and Gas Extraction: 0.76% Devon Energy Corp. 05/15/2017 % $ $ Rio Tinto Finance (USA) PLC (b) 03/22/2017 % Rio Tinto Finance (USA) PLC (b) 08/21/2017 % Schlumberger Norge AS (Acquired 07/24/2012 and 09/11/2012, Cost $9,991 and $4,990, respectively) (a)(b) 08/01/2017 % Total Capital International SA (b) 06/28/2017 % XTO Energy Inc. 02/01/2014 % Retail Trade: 0.59% Sherwin-Williams Co./The 12/15/2014 % Wal-Mart Stores, Inc. 02/01/2019 % Transportation and Warehousing: 0.70% Canadian National Railway Co. (b) 06/01/2016 % Norfolk Southern Corp. 01/15/2016 % Union Pacific Corp. 01/15/2015 % VRG Linhas Aereas S.A. (b) 06/30/2014 % Utilities: 1.29% Atmos Energy Corp. 10/15/2014 % Avista Corp. 06/01/2018 % Commonwealth Edison Co. 04/15/2015 % Connecticut Light and Power Co./The 03/01/2017 % Southern California Edison Co. 09/15/2014 % Southern California Edison Co. 04/01/2015 % Wisconsin Electric Power Co. 04/01/2014 % Wisconsin Electric Power Co. 12/01/2015 % TOTAL CORPORATE BONDS (Cost $2,325,538) MORTGAGE BACKED SECURITIES: 27.06% Banc of America Commercial Mortgage Trust 2006-2 A4 (c) 05/10/2045 % Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 % Series 2006-PWR14 A4 12/11/2038 % Series 2006-TOP24 A4 10/12/2041 % Citigroup Commercial Mortgage Trust 2006-C5 A4 10/15/2049 % Commercial Mortgage Pass-Through Certificates 2006-C1 A4 (c) 02/15/2039 % Commercial Mortgage Pass-Through Certificates 2012-CR3 A1 11/15/2045 % Fannie Mae-Aces 11/25/2015 % Fannie Mae-Aces 02/25/2016 % Fannie Mae-Aces 11/25/2016 % Fannie Mae-Aces 03/25/2018 % Fannie Mae Pool 06/01/2017 % Fannie Mae Pool 07/01/2017 % Fannie Mae Pool 09/01/2017 % Fannie Mae Pool 08/01/2022 % Fannie Mae Pool 09/01/2022 % Fannie Mae Pool 10/01/2022 % Fannie Mae Pool 11/01/2022 % Fannie Mae Pool 12/01/2022 % Fannie Mae Pool 12/01/2022 % Fannie Mae Pool 01/01/2023 % Fannie Mae Pool 02/01/2023 % Fannie Mae Pool 03/01/2023 % Fannie Mae Pool 05/01/2023 % Fannie Mae Pool 06/01/2023 % Fannie Mae Pool 07/01/2023 % Fannie Mae Pool 04/01/2027 % Fannie Mae Pool 09/01/2027 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|21 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) Fannie Mae Pool 10/01/2027 % $ $ Fannie Mae Pool 12/01/2027 % Fannie Mae Pool 12/01/2027 % Fannie Mae Pool 01/01/2028 % Fannie Mae Pool (c) 09/01/2042 % FHLMC Multifamily Structured Pass Through Certificates Series K502 A2 08/25/2017 % Series K708 A2 01/25/2019 % Series K709 A2 03/25/2019 % Series KF01 A (c) 04/25/2019 % Series K710 A2 05/25/2019 % Series K712 A2 11/25/2019 % Freddie Mac Gold Pool 04/01/2023 % Freddie Mac Gold Pool 04/01/2027 % Freddie Mac Gold Pool 05/01/2027 % Freddie Mac Gold Pool 10/01/2027 % Freddie Mac Gold Pool 12/01/2027 % Freddie Mac Non Gold Pool (c) 07/01/2042 % Freddie Mac Non Gold Pool (c) 07/01/2042 % Freddie Mac Non Gold Pool (c) 07/01/2042 % Freddie Mac Non Gold Pool (c) 08/01/2042 % Freddie Mac Non Gold Pool (c) 10/01/2042 % Freddie Mac Non Gold Pool (c) 01/01/2043 % Freddie Mac Non Gold Pool (c) 01/01/2043 % Freddie Mac Non Gold Pool (c) 02/01/2043 % GS Mortgage Securities Trust 2006-GG8 A4 11/10/2039 % JP Morgan Chase Commercial Mortgage Securities Trust Series 2006-LDP6 A4 (c) 04/15/2043 % Series 2006-LDP7 A4 (c) 04/15/2045 % Series 2012-C8 ASB (Acquired 04/23/2013, Cost $50,926) (a) 10/17/2045 % LB Commercial Mortgage Trust 2007-C3 A4B 07/15/2044 % LB-UBS Commercial Mortgage Trust 2006-C6 A4 09/15/2039 % Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 A1 11/17/2045 % Morgan Stanley Capital I Trust Series 2006-IQ12 A4 12/15/2043 % Series 2006-TOP21 A4 (c) 10/12/2052 % NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 % Series 2011-R4 1A (c) 03/06/2020 % TOTAL MORTGAGE BACKED SECURITIES (Cost $3,387,195) MUNICIPAL BONDS: 4.59% City of El Paso, TX 08/15/2014 % City of Huntsville, AL 09/01/2016 % City of Lubbock, TX 02/15/2018 % City of Rochester, MN 02/01/2016 % County of Berks, PA 11/15/2016 % County of Forsyth, NC 04/01/2020 % Denton Independent School District 08/15/2015 % Maricopa County School District No. 28 Kyrene Elementary 07/01/2019 % Rosemount-Apple Valley-Eagan Independent School District No. 196 02/01/2019 % State of Connecticut 03/15/2015 % State of Hawaii 02/01/2017 % State of Mississippi 11/01/2017 % State of Ohio 04/01/2018 % State of Tennessee 05/01/2017 % State of Texas 10/01/2017 % State of Washington 02/01/2017 % University of Texas System 08/15/2018 % Virginia College Building Authority 02/01/2016 % TOTAL MUNICIPAL BONDS (Cost $572,132) FOREIGN GOVERNMENT BOND: 0.19% Petroleos Mexicanos (b) 12/20/2022 % TOTAL FOREIGN GOVERNMENT BOND (Cost $24,000) The accompanying notes are an integral part of these consolidated financial statements. 22|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES: 10.67% Fannie Mae (d) 07/01/2023 % $ $ Fannie Mae (d) 07/01/2023 % Fannie Mae (d) 08/01/2023 % Federal Home Loan Banks 01/29/2014 % Federal Home Loan Banks 05/28/2014 % Federal National Mortgage Association 08/09/2013 % Federal National Mortgage Association 03/13/2014 % Ginnie Mae II Pool 07/20/2060 % Ginnie Mae II Pool 06/20/2062 % Ginnie Mae II Pool 07/20/2062 % Ginnie Mae II Pool 08/20/2062 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,325,215) U.S. TREASURY OBLIGATION: 2.91% United States Treasury Inflation Indexed Bonds 04/15/2018 % TOTAL U.S. TREASURY OBLIGATION (Cost $376,742) CERTIFICATES OF DEPOSIT: 0.97% BMW Bank of North America 07/18/2014 % Discover Bank 07/11/2014 % GE Capital Retail Bank 07/07/2014 % TOTAL CERTIFICATES OF DEPOSIT (Cost $119,680) Shares MONEY MARKET FUND: 8.68% Fidelity Institutional Money Market Portfolio - Class I, 0.08% (e) TOTAL MONEY MARKET FUND (Cost $1,074,615) TOTAL INVESTMENTS (Cost $10,572,343): 84.63% Other Assets in Excess of Liabilities: 15.37% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2013, the value of these securities total $197,406 which represents 1.59% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2013. (d) When-issued security. At June 30, 2013, these securities represented $251,160 or 2.03% of total net assets. (e) The rate quoted is the annualized seven-day effective yield as of June 30, 2013. (f) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule ofSwap Contracts|23 LoCorr Long/Short Commodities Strategy Fund Consolidated Schedule of Swap Contracts June 30, 2013 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 12/20/2017 LoCorr Commodities Index Deutsche Bank AG *Unrealized depreciation is a payable on the consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 24|LoCorr Long/Short Equity Fund - Schedule of Investments LoCorr Long/Short Equity Fund Portfolio Composition1 As of June 30, 2013 (Unaudited) 1 As a percentage of total investments. Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 82.80% Accommodation and Food Services: 2.69% University General Health System, Inc. (a) $ Administrative and Support and Waste Management and Remediation Services: 0.94% Hudson Technologies, Inc. (a) Finance and Insurance: 5.58% Banco Latinoamericano de Comercio Exterior, S.A. (b) INTL FCStone Inc. (a) Industrials: 3.67% Aceto Corp. Information: 4.88% Alteva NetSol Technologies, Inc. (a) Vonage Holdings Corp. (a) Management of Companies and Enterprises: 2.24% Newtek Business Services, Inc. (a) Manufacturing: 41.56% Acme United Corp. ADA-ES Inc. (a) Anika Therapeutics, Inc. (a) Bacterin International Holdings, Inc. (a) Biolase, Inc. (a) The accompanying notes are an integral part of these financial statements. LoCorr Long/Short Equity Fund - Schedule of Investments (continued)|25 Shares Value Manufacturing (continued) Farmer Bros. Co. (a) $ Flotek Industries, Inc. (a) Geospace Technologies Corp. (a) GSI Group Inc. (a)(b) LSB Industries, Inc. (a) LSI Industries Inc. NN, Inc. Nova Measuring Instruments Ltd (a)(b) Nymox Pharmaceutical Corp. (a)(b) Orchids Paper Products Co. PhotoMedex, Inc. (a) Rocky Mountain Chocolate Factory, Inc. UFP Technologies, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction: 2.76% Arabian American Development Co. (a) Professional, Scientific, and Technical Services: 8.54% Computer Task Group, Inc. Edgewater Technology, Inc. (a) Hackett Group, Inc./The TGC Industries, Inc. Retail Trade: 2.69% PriceSmart, Inc. (c) Wholesale Trade: 7.25% DXP Enterprises, Inc. (a) TESSCO Technologies, Inc. TOTAL COMMON STOCKS (Cost $2,423,376) EXCHANGE TRADED FUNDS: 2.80% Direxion Daily 20 Year Plus Treasury Bear 3X Shares (a) Direxion Daily Small Cap Bear 3X Shares (a) TOTAL EXCHANGE TRADED FUNDS (Cost $81,051) MONEY MARKET FUND: 4.92% Fidelity Institutional Money Market Portfolio - Class I, 0.08% (d) TOTAL MONEY MARKET FUND (Cost $144,127) TOTAL INVESTMENTS (Cost $2,648,554): 90.52% Other Assets in Excess of Liabilities: 9.48% TOTAL NET ASSETS: 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) This security or a portion of this security is pledged to cover short positions. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 26|LoCorr Long/Short Equity Fund - Schedule of Securities Sold Short LoCorr Long/Short Equity Fund Schedule of Securities Sold Short June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: (1.65)% Mining, Quarrying, and Oil and Gas Extraction: (1.65)% Vulcan Materials Co. ) $ ) TOTAL SECURITIES SOLD SHORT (Proceeds $50,232), (1.65)% $ ) Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Assets & Liabilities|27 Consolidated Statements of Assets & Liabilities June 30, 2013 (Unaudited) LoCorr LoCorr Managed Futures Long/Short Commodities Strategy Fund Strategy Fund Assets Investments, at value (Cost $391,738,582 and $10,572,343, respectively) $ $ Cash Receivable for Fund shares sold Receivables for securities sold Interest receivable Receivable from Adviser - Cash collateral held at broker for swap contracts (Note 2) Prepaid expenses and other assets Total Assets Liabilities Payable for securities purchased $ $ Payable for Fund shares redeemed Accrued management fees - Accrued Trustees’ fees Accrued Rule 12b-1 fees Advanced payment on swap contracts (Note 2) - Unrealized loss on swap contracts (Note 1) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized depreciation of investments ) ) Net unrealized depreciation of swap contracts ) ) NET ASSETS $ $ Class A Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and minimum offering price per share (a)(b) $ $ Maximum offering price per share ($8.18/0.9425) ($7.91/0.9425)(c) $ $ Class C Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a)(b) $ $ Class I Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (b) $ $ (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemption fee of 1.00%. (c) On investments of $25,000 or more, the offering price is reduced. The accompanying notes are an integral part of these consolidated financial statements. 28|LoCorr Long/Short Equity Fund - Statement of Assets & Liabilities Statement of Assets & Liabilities June 30, 2013 (Unaudited) LoCorr Long/Short Equity Fund Assets Investments, at value (Cost $2,648,554) $ Cash Receivable for Fund shares sold Receivables for securities sold Interest receivable Receivable from Adviser Deposits with brokers for securities sold short Prepaid expenses and other assets Total Assets Liabilities Securities sold short, at fair value (proceeds $50,232) $ Payable for securities purchased Payable for Fund shares redeemed Accrued Trustees’ fees Accrued Rule 12b-1 fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net unrealized appreciation of securities sold short NET ASSETS $ Class A Shares Net assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and minimum offering price per share (a)(b) $ Maximum offering price per share ($9.80/0.9425)(c) $ Class C Shares Net assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a)(b) $ Class I Shares Net assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (b) $ (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemption fee of 1.00%. (c) On investments of $25,000 or more, the offering price is reduced. The accompanying notes are an integral part of these financial statements. LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Operations|29 Consolidated Statements of Operations Six Months Ended June 30, 2013 (Unaudited) LoCorr LoCorr Managed Futures Long/Short Commodities Strategy Fund Strategy Fund Investment Income Interest income $ $ Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) Insurance expenses 78 Legal and audit fees Printing and mailing expenses Other expenses Total expenses before reimbursement Reimbursement from Adviser (Note 5) - ) Net Expenses Net Investment Loss ) ) Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Net change in unrealized depreciation of investments ) ) Net change in unrealized depreciation of swap contracts ) ) Net realized and unrealized loss on investments and swap contracts ) ) Net Decrease in Net Assets From Operations $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 30|LoCorr Long/Short Equity Fund - Statement of Operations Statement of Operations Period from May 10, 2013 (commencement of operations) through June 30, 2013 (Unaudited) LoCorr Long/Short Equity Fund Investment Income Dividend income $ Interest income 4 Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) 65 Insurance expenses Legal and audit fees Printing and mailing expenses Other expenses Total expenses before reimbursement Reimbursement from Adviser (Note 5) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments ) Net change in unrealized appreciation of investments Net change in unrealized appreciation of securities sold short Net realized and unrealized loss on investments and securities sold short ) Net Decrease in Net Assets From Operations $ ) The accompanying notes are an integral part of these financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Statements of Changes in Net Assets|31 LoCorr Managed Futures Strategy Fund Consolidated Statements of Changes in Net Assets Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations Net investment loss $ ) $ ) Net realized gain (loss) on investments, futures and forward currency contracts ) Net change in unrealized depreciation of investments, futures contracts, forward currency contracts and swap contracts ) ) Decrease in Net Assets From Operations ) ) Distributions to Shareholders From Net realized gain on investments sold Class A - ) Net realized gain on investments sold Class C - ) Net realized gain on investments sold Class I - ) Total Distributions to Shareholders - ) Capital Transactions - Controlling Interest (Note 6) Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) ) Redemption fees Increase in Net Assets From Capital Transactions Capital Transactions - Non-Controlling Interest Proceeds from Contributions - Withdrawals - ) Increase in Net Assets From Capital Transactions - Non-Controlling Interest - Total Increase in Net Assets Deconsolidation of Partnership - Elimination of non-controlling interest (Note 1) - ) Net Assets Beginning of period End of period (including accumulated net investment loss of $2,188,491 and $0, respectively) $ $ The accompanying notes are an integral part of these consolidated financial statements. 32|LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Changes in Net Assets LoCorr Long/Short Commodities Strategy Fund Consolidated Statements of Changes in Net Assets Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized depreciation of investments and swap contracts ) ) Decrease in Net Assets From Operations ) ) Capital Transactions (Note 6) Proceeds from shares sold Cost of shares redeemed ) ) Redemption fees 96 Increase in Net Assets From Capital Transactions Total Increase in Net Assets Net Assets Beginning of period - End of period (including accumulated net investment loss of $93,902 and $0, respectively) $ $ The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Equity Fund - Statement of Changes in Net Assets|33 LoCorr Long/Short Equity Fund Statement of Changes in Net Assets Period from May 10, 2013(a) through June 30, 2013 (Unaudited) Operations Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation of investments and securities sold short Decrease in Net Assets From Operations ) Capital Transactions (Note 6) Proceeds from shares sold Cost of shares redeemed ) Increase in Net Assets From Capital Transactions Total Increase in Net Assets Net Assets Beginning of period - End of period (including accumulated net investment loss of $3,545) $ (a) Commencement of operations. The accompanying notes are an integral part of these financial statements. 34|LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class A LoCorr Managed Futures Strategy Fund - Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended
